1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    EFREN SANTIAGO LEFRANC,                               Case No. 3:20-cv-00406-RFB-CLB
4                                           Plaintiff                    ORDER
5            v.
6    ELKO COUNTY et al.,
7                                       Defendants
8
9           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

10   1983 by a county inmate who later transferred into the custody of the Nevada Department

11   of Corrections (“NDOC”). On February 5, 2021, the Court issued an order dismissing the

12   complaint with leave to amend and directed Plaintiff to file an amended complaint within

13   30 days. (ECF No. 9 at 9). The Court eventually granted Plaintiff until May 21, 2021, to

14   file an amended complaint. (ECF Nos. 12, 14). The deadline has now expired, and

15   Plaintiff has not filed an amended complaint or otherwise responded to the Court’s last

16   order extending the deadline to May 21, 2021.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint by May
21   21, 2021, expressly stated: “If Plaintiff chooses not to file an amended complaint, the
22   Court will recommend dismissal of this case with prejudice for failure to state a claim.”
23   (ECF No. 14 at 1). Thus, Plaintiff had adequate warning that dismissal would result from
24   his noncompliance with the Court’s order to file an amended complaint by the deadline.
25   ///
26   ///
27   ///
28   ///



                                                  -2-
1           It is therefore ordered that this action is dismissed with prejudice based on
2    Plaintiff’s failure to file an amended complaint in compliance with this Court’s February 5,
3    2021 and April 12, 2021, orders and for failure to state a claim.
4           It is further ordered that the Clerk of Court will close this case and enter judgment
5    accordingly.
6
7           DATED THIS 3rd day of June 2021.
8
9                                                     RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
